Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks filed with the Terminal Disclaimer of 12/21/21 are persuasive in overcoming the prior art rejection and double patenting rejection of 12/17/21. As presented by Applicant, it is agreed that “Wu utilizes three separate/distinct switches 171, 172, 173 which are actuated by the same protruding part 162 of the plate 16 to determine whether the door is locked or unlocked. This arrangement does not satisfy each of the recitations of independent claim 32 of a single switch including a pivot finger that is aligned with and/or engages different portions of a cam (i.e., first, second and third portions of the cam) to determine whether the bolt is in a retracted position, an extended position/right-handed orientation, or an extended position/left-handed orientation. Notably, Wu’s use of three separate/distinct switches 171, 172, 173 that are all actuated by the same portion of the protruding part 162 is neither structured nor operates in the same manner as the single switch and cam recited in independent claim 32.”
In view of these arguments, it is agreed that Wu fails to teach or suggest the claimed configuration of cam portions and switch in order to provide the desired functionality. Accordingly, claims 32-34 are allowable over the prior art of record, as well as previously allowable dependent claims 35-38. Newly filed claims 44-48, dependent on allowable claim 32, are also therefore in condition for allowance. In addition, the Terminal Disclaimer obviates the rejection of claims 24-24, 39-43. Accordingly, claims 24-48 are now allowable and the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675